Citation Nr: 1100446	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO. 07-27 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) or depression.

2. Entitlement to service connection for a psychiatric disorder, 
to include PTSD or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

This claim has been treated as a claim for service connection for 
PTSD, but the Veteran experiences several psychiatric disorders. 
The United States Court of Appeals for Veterans Claims has held a 
claimant can satisfy the requirement to identify the benefit 
sought by referring to a body part or system that is disabled or 
by describing symptoms of the disability. See Clemons v. 
Shinseki, 23 Vet.App. 1, 5 (2009). As such, the claim has been 
recharacterized as stated on the title page of this decision.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. An unappealed December 1972 rating decision denied service 
connection for a psychiatric disorder.
 
2. The evidence pertaining to the Veteran's psychiatric disorder 
submitted subsequent to the December 1972 rating decision was not 
previously submitted, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
 


CONCLUSION OF LAW

1. A December 1972 rating decision that denied service connection 
for a psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, the record must contain: (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury. In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2010). 
 
In a December 1972 rating decision, the Veteran was denied 
service connection for a nervous condition, and he was advised of 
his appellate rights. The Veteran did not appeal this decision 
and it became final. The Veteran was advised that the records did 
not show that he had a nervous disorder in service. Previously 
considered evidence included the service treatment records and a 
June 1972 VA examination. 
 
In January 2006, the Veteran filed a claim to reopen his 
previously denied claim for service connection for a psychiatric 
disorder. For claims such as this received on or after August 29, 
2001, a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final. Evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim. "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has presented evidence form J. Del Toro, MD, who has 
indicated that the Veteran carries a diagnosis of major 
depression, recurrent, which overlaps symptoms of PTSD.  
 
In this case, the Veteran has also submitted testimony that his 
psychiatric problems began in service and have been continuous 
thereafter. The Veteran can attest to factual matters of which he 
had first-hand knowledge. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005). Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a lay 
person is competent to identify the medical condition (noting 
that sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection. See Barr v. 
Nicholson, 21. Vet. App. 303 (2007). This evidence is new because 
it has not previously been submitted. 
 
The evidence is also material. As noted above, the Veteran's 
claim was previously denied because there was no evidence of a 
psychiatric disorder in service. The new evidence contains 
statements from the Veteran which must be presumed credible under 
Justus. These statements indicate that the Veteran's psychiatric 
problems did exist in service, following a gunshot wound. This 
bears directly and substantially upon the specific matter under 
consideration and is significant enough that it must be 
considered in order to fairly decide the merits of the claim. For 
these reasons, the Veteran's claim for service connection for a 
psychiatric disorder is reopened.
 

Notice and Assistance 
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010). Here, the Board is reopening the claim for service 
connection and then remanding the claim for further development. 
Thus, no further discussion of the VCAA is required. 


ORDER

The claim for service connection for a psychiatric disorder, to 
include PTSD or depression, is reopened.


REMAND

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." If VA 
makes reasonable efforts to obtain relevant non-Federal records 
but is unable to obtain them, or after continued efforts to 
obtain Federal records concludes that it is reasonable certain 
they do not exist or further efforts to obtain them would be 
futile, VA will provide the claimant with oral or written notice 
of that fact. In such a case, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on the 
claim, and notice that the Veteran is ultimately responsible for 
providing the evidence. 38 C.F.R. § 3.159(e)(i)-(iv) (2010).

The Veteran reported at his November 2007 RO hearing that he 
spent six months at the Philadelphia Naval Hospital immediately 
following his discharge. He was there to receive treatment for 
gunshot wounds received during service, but reports that he was 
told he did not have the mental capacity to leave the hospital. 
He went AWOL for six months and then was returned to the hospital 
to receive help for emotional problems. An attempt must be made 
to obtain these records.

The Veteran receives treatment at the San Juan VA Medical Center 
(VAMC). Current and complete treatment records should be 
associated with the claims file.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim. Id. Here, the Veteran has 
provided credible evidence that his mental problems began in 
service, in the form of his personal testimony, but he has not 
yet received a VA examination. Such an examination must be 
afforded on remand. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Philadelphia Naval 
Hospital treatment records. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

2. Obtain the Veteran's current and 
complete VA treatment records from the San 
Juan VAMC, and from James Del Toro, M.D. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

3. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorder. The 
entire claims file must be made available 
to the VA examiner. Pertinent documents 
should be reviewed. Advise the examiner 
that the Veteran's reports of mental 
problems in service and continuously 
thereafter should be taken as credible. 
The examiner should conduct a complete 
history and assign all relevant diagnoses. 
For each diagnoses, the examiner should 
offer an opinion as to whether at least as 
likely as not the disorder began in 
service, is related to service, or has 
been continuous since service, or is 
secondary to a service-connected 
disability.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board. 

4. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


